DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-23) in the reply filed on June 23, 2022 is acknowledged.  The traversal is on the ground(s) that the embodiments I, II and II should be examined together. This is found persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Drawings
The drawings are objected to because the drawings do not identify all the claimed elements. At least the following claimed element are not identified in the drawings: sample receiving slots, inner sleeve (claim 7), the first and second outer shell members, inner member (claim 7), first set of slots (claim 9), and second set of slots (claim 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification is objected to because the specification does not identify all the claimed elements. At least the following claimed element are not identified in the specification sample receiving slots, inner sleeve (claim 7), the first and second outer shell members, inner member (claim 7), first set of slots (claim 9), and second set of slots (claim 10).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what structural element corresponds to the claimed spacer.
Regarding claim 1, the phrase “first, second, and third configurations, the first configuration being an outdoor viewing configuration, the second configuration being an indoor viewing configuration, and the third configuration being packaged” is indefinite. The claim does not describe the orientation of the various claimed elements in the first, second and third configuration.
Regarding claim 4, it is unclear if the transparent panel is being claimed in combination with the sample viewer.
Regarding claim 4, the phrase “the at least one same IG unit” lacks antecedent basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 17, 17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vitro Architectural Glass introduces ACUITY Glass sample kit; October 2, 2018; https://www.glassonweb.com/news/vitro-architectural-glass-introduces-acuity-glass-sample-kit.
Regarding claim 1, Vitro Architectural Glass teaches a glass sample kit comprising: two sample IG unit, each sample IG unit comprising :
first and second substantially parallel, spaced apart glass substrates positioned side by side;
a spacer system provided around peripheral edges of the first and second substrates, a gap or cavity being defined between the first and second substrates (a spacer is implicitly disclosed in a pair of insulating glass units); and
a sample viewer comprising one or more sample-receiving slots, the number of sample-receiving slots being greater than or equal to the number of same IG units provided in the kit (see annotated figure: the sample box containing two slots for insulating glass units); 
wherein the sample viewer is transformable into at least two of first, second, and third configurations, the first configuration being an outdoor viewing configuration, the second configuration being an indoor viewing configuration, and the third configuration being packaged and adapted for transport with the at least one sample IG unit therein (the box has at least an open and closed configuration).


    PNG
    media_image1.png
    410
    661
    media_image1.png
    Greyscale

Regarding claim 4, Vitro Architectural Glass teaches a glass sample viewer (kit) comprising two sample-receiving slots, two transparent-panel received in the sample viewer, the sample viewer being transformable into at least two of first (closed configuration) and second (open configuration), the first configuration being an outdoor viewing configuration, the second configuration being an indoor viewing configuration.
Regarding claim 5, Vitro Architectural Glass teaches at least two sample- receiving slots.
Regarding claim 17, Vitro Architectural Glass teaches a plurality of sample- receiving slots, each of the sample-receiving slots in the sample viewer having the same size and shape.
Regarding claim 19, Vitro Architectural Glass teaches an upper edge of each product- receiving slot has outer widthwise portions that are higher than central widthwise portions thereof.
Regarding claim 21, Vitro Architectural Glass teaches method of using the sample viewer (kit) comprising: having the sample viewer in the first configuration (close configuration); and transforming the sample viewer from the first configuration into the second (open) configuration.
Claims 1-6, 19, 21, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Architectural Glass Packaging for Guardian Glass; November 16, 2018; https://packagingoftheworld.com/2018/11/architecture-glass-packaging-for.html.
Regarding claim 1, Guardian Glass teaches sample viewer (packaging) designed special for architecture glass samples comprising: two sample IG unit, each sample IG unit comprising :
first and second substantially parallel, spaced apart glass substrates positioned side by side;
a spacer system provided around peripheral edges of the first and second substrates, a gap or cavity being defined between the first and second substrates (a spacer is implicitly disclosed in a pair of insulating glass units); and
a sample viewer comprising one or more sample-receiving slots, the number of sample-receiving slots being greater than or equal to the number of same IG units provided in the kit (see annotated figure: the sample viewer contains 4 slots for 4 insulating glass units); 
wherein the sample viewer is transformable into at least two of first (top figure) and second (two right most spacer systems are fold upon one another), and third (bottom) configurations, the first configuration being an outdoor viewing configuration, the second configuration being an indoor viewing configuration, and the third configuration being packaged and adapted for transport with the at least one sample IG unit therein.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Gap)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Spacer system comprising slot to receive glass)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st & 2nd glass substrate)]
    PNG
    media_image2.png
    625
    1083
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    283
    206
    media_image3.png
    Greyscale

Regarding claim 2, Guardian Glass teach the packaging is made of cardboard.

    PNG
    media_image4.png
    34
    298
    media_image4.png
    Greyscale

Regarding claims 3 and 6, Guardian Glass teaches the packaging is transformable between the first and second configuration and the second and third configuration.
Regarding claim 4, Guardian Glass teaches sample viewer (packaging) designed special for architecture glass samples comprising: comprising two sample-receiving slots, two transparent-panel received in the sample viewer, the sample viewer being transformable into at least two of first (top figure), second (two right most spacer systems are fold upon one another), and third (bottom), the first configuration being an outdoor viewing configuration, the second configuration being an indoor viewing configuration.
Regarding claim 5, Guardian Glass teaches at least two sample- receiving slots.
Regarding claim 19, Guardian Glass teaches an upper edge of each product- receiving slot has outer widthwise portions that are higher than central widthwise portions thereof.
Regarding claim 21, Guardian Glass teaches method of using the sample viewer (kit) comprising: having the sample viewer in the first configuration (top figure, above); and transforming the sample viewer from the first configuration into the second  (two right most spacer systems are fold upon one another, not shown) configuration.
Regarding claim 22, Guardian Glass teaches transforming the sample viewer from the first configuration into the third configuration, and/or from the third configuration into the first configuration.
Regarding claim 23, Guardian Glass teaches observing aesthetic properties of one or more samples provided to the sample viewer when in the first and/or second configuration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vitro Architectural Glass introduces ACUITY Glass sample kit; October 2, 2022; https://www.glassonweb.com/news/vitro-architectural-glass-introduces-acuity-glass-sample-kit in view of Scheible, US 5058734.
Regarding claim 2, Vitro Architectural Glass does not teach the kit made of cardboard.
Scheible teaches a storage and display device comprising a first and second substantially parallel, spaced apart substrates S1-S4 positioned side by side; and
a sample viewer (board) 17 comprising one or more sample-receiving slots A and B; wherein the sample viewer (board) 17 is transformable into a first (figure 8), second (figure 9), and third (figure 10) configurations, the first configuration being an outdoor viewing configuration, the second configuration being an indoor viewing configuration, and the third configuration being packaged and adapted for transport. Scheible teaches the board is made of cardboard.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the box of the kit taught by Vitro Architectural Glass of cardboard as taught by Scheible to form a light weight and inexpensive storage/display box.
Allowable Subject Matter
Claims 7-16, 18 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631